DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al. (US 6,774,463) (“Chaudhari”). 
With regard to claim 1, figures 1-2 of Chaudhari disclose transistor (“FET”, col. 2 ll. 9), comprising: a superconducting wire 8 on a first layer 8 of the transistor (“FET”, col. 2 ll. 9); a semiconducting wire 1 on a second layer 1 of the transistor (“FET”, col. 2 ll. 9), the semiconducting wire 1 configured to transfer current from a source 2 of the transistor (“FET”, col. 2 ll. 9) to a drain 3 of the transistor (“FET”, col. 2 ll. 9); and an electrically-insulating layer 10 electrically isolating the first layer 8 from the second layer 1, wherein the transistor (“FET”, col. 2 ll. 9) is configured to switch from an off state to an on state (“a charge on the gate 8 operates to change the current flowing between the source 2 and the drain 3”, col. 2 ll. 31-32) when the superconducting wire 8 is above a superconducting temperature threshold (“transition temperature”, col. 3 ll. 4).
With regard to claim 2, figures 1-2 of Chaudhari discloses that the superconducting wire 8 comprises a gate 8 of the transistor (“FET”, col. 2 ll. 9) and the semiconducting wire 1 comprises the source 2 and drain 3 of the transistor (“FET”, col. 2 ll. 9).
With regard to claim 3, figures 1-2 of Chaudhari disclose a superconducting threshold temperature of the superconducting wire 8 is adjacent to a semiconducting threshold temperature of the semiconducting wire 1.
With regard to claim 5, figures 1-2 of Chaudhari disclose that the superconducting wire 8 is configured to generate heat at a location adjacent to the semiconducting wire 8 during a transition Tc from a superconducting state to a non-superconducting state of the superconducting wire 8.
With regard to claim 7, figures 1-2 of Chaudhari discloses that the semiconducting wire 1 has a first region 7 adjacent to the superconducting wire and secondary regions 2 neighboring the first region 1.
With regard to claim 10, figures 1-2 of Chaudhari discloses that the superconducting wire 8 is perpendicular (8 extends up to down and 1 extends left to right in fig. 1) to the semiconducting wire 1.
With regard to claim 11, figures 1-2 of Chaudhari disclose that the superconducting wire 8 is parallel (bottom surface of 8 is parallel to top surface of 1) to the semiconducting wire 1.
With regard to claim 12, figures 1-2 of Chaudhari discloses that the electrically-insulating layer 10 is thermally conductive.
With regard to claim 13, figures 1-2 of Chaudhari discloses that the electrically-insulating layer 10 is configured to conduct heat generated at the superconducting wire 8 to the semiconducting wire 1, thereby raising a temperature of the semiconducting wire 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 6,774,463) (“Chaudhari”) in view of Graf et al. (US 4,647,954) (“Graf”).
With regard to claim 6, Chaudhari does not disclose that the semiconducting wire includes Germanium.
However, figure 1 of Graf discloses that the semiconducting component 11 is composed of Germanium (“germanium (Ge)’, col. 4 Il. 8).
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Frazier with the germanium as taught in Graf in order to provide the fast operation of the device which is due to the small dimensions made possible by the simple structure and to the inherent properties of devices utilizing the tunnel effect. The achieved low power consumption allows high package density and thus high system speeds. See col. 2 Il. 57-62 of Graf.


Allowable Subject Matter
Claims 4, 8-9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 16 is that Frazier (US 5,521,862) and Chaudhari et al. (US 6,774,463) (“Chaudhari”) do not disclose that in response to the current supplied to the superconducting component, the superconducting component transitions to a non-superconducting state and generates heat sufficient to increase a temperature of the semiconducting component above a semiconducting threshold temperature and enable current flow through the semiconducting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/30/2022